DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
The examiner maintains the specification objection. The abstract still is substantially the same as claim one. The form and legal phraseology are also the same as often used in patent claims.  Additionally it is not a narrative form.
An example of an acceptable abstract is as follows.
“A computer-implemented method, system, and computer-readable medium, for determining a level of hypertension of a person. Image data defining a retinal image of a retina of the person that has been captured by a retinal imaging system is acquired.  Processing the image data to identify a plurality of vessel segments present in the retinal image.  Determining respective widths of vessel segments of at least a subset of the plurality of vessel segments present in the retinal image.  Calculating, as a vascular summary metric, at least one average value or median value of the determined widths of the vessel segments present in the retinal image, to determine a level of hypertension by which the person has been affected.” 

In response to applicant’s 112 issues section, an interpretation under 112(f) means the claims do not cover a pure software embodiment as applicant is arguing. As a reminder of pure software embodiment is non-statutory.



Applicant argues

    PNG
    media_image1.png
    168
    587
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    56
    607
    media_image2.png
    Greyscale

examiner’s response
the examiner cited the Garg reference, not Knudtson.   the examiner agrees that the specification shows disadvantages of the Knudtson method.  Which limitation or set of limitations is different than the Knudtson method? Limitations from the specification are not imported into the claims (MPEP 2111.01.II).

Applicant argues

    PNG
    media_image3.png
    307
    608
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    52
    614
    media_image4.png
    Greyscale


Examiner’s response
Garg section 3 states

    PNG
    media_image5.png
    142
    334
    media_image5.png
    Greyscale

As can be seen above, the threshold value (th) was chosen empirically using the DRIVE dataset, which comprises 40 color images. Since the segmentation algorithm is dependent on the threshold and the threshold has been defined using a plurality of retinal images of a plurality of subjects, the classification algorithm has been trained using retinal images of a plurality of subjects.
	Additionally, the combination of Hsu(which incorporates by reference Garg) and Manoj, as shown in claim 21, would also teach this limitation.

Applicant argues

    PNG
    media_image6.png
    108
    582
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    528
    594
    media_image7.png
    Greyscale


Examiner’s response

The examiner did not equate step 285 to the vascular summary metric. The citation to paragraph 170 is a showing of hypertension as a diagnosis.
The examiner disagrees with applicant’s argument. Hsu, Paragraph 148 &150 states “[0148] Under the control of a data exporter unit 12e of the GUI, the extractor unit 14f of the attribute extraction module 14 then outputs (e.g. in response to the user inputting an instruction "save") the list of vessels and their standard widths in the respective zones, as illustrated in FIG. 9. The data may be sent to a data store for subsequent analysis.
[0150] These output attributes may be used to predict medical conditions, for example in the following way:
1. The output is in table format where each image is an instance (row) in the table and the attributes are the columns. 2. Each instance is labelled with the presence or absence of disease. 3. Standard statistical correlation methods or modern classification methods (such as, Support Vector Machines, Bayesian networks) may be used to build predictive models with the labelled data as training data.”.  Note: See also Fig. 8. 
Hsu, Paragraph 10 states “[0010] A first aspect of the invention proposes in general terms an automated retinal image analysis system and/or method that permit a plurality of characteristics of the retina to be extracted, in order to provide data which is useful for enabling an evaluation of cardiovascular risk prediction, or even diagnosis of a cardiovascular condition. Preferred embodiments of the invention permit large scale grading of retina images for cardiovascular risk prediction with high intra-grader and inter-grader reliability.”, Where cardiovascular condition includes hypertension as shown in paragraph 170.
	See also paragraph 187, “[0187] Throughout the specification the aim has been to describe the invention without limiting the invention to any one embodiment or specific collection of features. Persons skilled in the relevant art may realize variations from the specific embodiments that will nonetheless fall within the scope of the invention.”

Applicant argues

    PNG
    media_image8.png
    413
    604
    media_image8.png
    Greyscale


Examiner’s response
the examiner disagrees.  MPEP 2145 states “Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.  What applicant points to is not “teaching away”. Garg does not criticize discredit or otherwise discourage the use of a supervised approach. In fact section 3 of Garg says “supervised methods outperform unsupervised methods and our algorithm’s performance is closer to the existing supervised methods. Specifically, in terms of
discriminative power, our algorithm outperforms all other un-supervised methods and is closer to the supervised methods, while in terms of accuracy, the performance is comparable to the best unsupervised method reported in literature.”. Garg boasts they have the best unsupervised method, but admits they did not have the accuracy of a supervised method.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  A substantial portion of the abstract is identical to claim 1, especially in form and legal phraseology.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an acquiring module, a processing module, a determining module  and a calculating module   in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13, 15-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hsu(US 2011/0026789)
Hsu discloses 1. A non-transitory, computer-readable storage medium storing computer program instructions which, when executed by a computer, cause the computer to execute a method for determining a level of hypertension of a person (Hsu, Abstract), said method comprising: 
acquiring image data defining a retinal image of a retina of the person that has been captured by a retinal imaging system;  (Hsu, paragraph 94, “[0094] In a first step of the method of FIG. 2, the region of the photograph corresponding to the optic disc is detected for reliable grading of the retina image.”)
processing the image data based on a classification algorithm, which has been trained on image data defining retinal images of a plurality of subjects, to identify a plurality of vessel segments present in (Hsu,” [0102] The algorithm for vascular structure extraction is performed by the unit 13b as controlled by a vessel finder unit 12b of the GUI 12, and is based on the work in S. Garg, J. Sivaswamy, S. Chandra. Unsupervised Curvature-Based Retinal Vessel Segmentation, Technical Report, Institute of Information Technology, Hyderabad, India, 2007.”, See Section 3 of Garg for implementation details if interested)
determining respective widths of vessel segments of at least a subset of the plurality of vessel segments present in the retinal image; and (Hsu, paragraph 107, “FIG. 6(b) shows how the user may display a larger version of a vessel segment, and that if so the width at each point along the vessel segment is displayed by a line orthogonal to the length direction of the vessel segment 44. The system attempts to sample the widths at equal intervals.”)
calculating, as a vascular summary metric, at least one average value or median value of the determined widths of the vessel segments present in the retinal image, to determine a level of hypertension by which the person has been affected. (Hsu, paragraph 112-113, “Let s be a segment, the following measurements are defined as functions of s” “Mean Width .omega.(s): Sample widths of s are taken at fixed intervals. The mean width of s is a simple average of the sample widths. .omega..sub.B(s) and .omega..sub.C(s) denote averages of sample widths within zones B and C respectively.” ; see also paragraph 170 “At 285, the method 200 includes generating a diagnosis by interrogating a data store and selecting diagnostic data based on, or correlating to, the comparison of the calculated raw or refined fractal capacity dimension with the benchmark fractal capacity dimension. … Such changes can be linked to, and be indicators of, cardiovascular disease and other conditions, such as hypertension and diabetes”)

Hsu discloses 2. The non-transitory, computer-readable storage medium of claim 1, wherein calculating the vascular summary metric comprises: 
(Hsu, paragraph 104-106, “Next, we apply the k-means algorithm to cluster these mean values of all the vessels into two classes, vein and artery.” “After obtaining the two cluster centers, we label the 15 diameter lines as either veins or arteries depending of its distance to the two centers. We count the number of diameter lines that have been labeled as veins and arteries respectively. A majority voting system is used to finally classify the given vessel as either vein or artery.”)
calculating at least one of: an average arterial width, or a median arterial width. (Hsu, paragraph 112-113, “Let s be a segment, the following measurements are defined as functions of s” “Mean Width .omega.(s): Sample widths of s are taken at fixed intervals. The mean width of s is a simple average of the sample widths. .omega..sub.B(s) and .omega..sub.C(s) denote averages of sample widths within zones B and C respectively.” ;  where average widths are determined for both arteries and veins;  See also paragraphs 123-124, “CRAE.sub.B: The widths of the six largest arterioles are combined using the formula given in M. D. Knudtson, K. E. Lee, L. D. Hubbard, T. Y. Wong, R. Klein, B. E. Klein (cited above). This too gives a single value for the whole of zone B.”1)

Hsu discloses 3. The non-transitory, computer-readable storage medium of claim 2, wherein calculating the vascular summary metric further comprises at least one of: 
calculating a ratio of the average arterial width to an average venule width; or calculating a ratio of the median arterial width to a median venule width, wherein the average venule width or median venule width is calculated using the widths of the vessel segments classified as non-artery. (Hsu, paragraphs 125, “AVR.sub.B:This ratio is given by CRVE.sub.B/CRAE.sub.B.”, AVR is  the arteriolar-to-venular diameter ratio (AVR) is one method of quantifying the imbalance between retinal arteriolar and venular calibre size.)

Hsu discloses 4. The non-transitory, computer-readable storage medium of claim 1, wherein calculating the vascular summary metric comprises: 
selecting a reduced subset of the subset of the plurality of vessel segments for which the widths have been determined; and (Hsu, paragraph 112-113, “Let s be a segment, the following measurements are defined as functions of s” “Mean Width .omega.(s): Sample widths of s are taken at fixed intervals. The mean width of s is a simple average of the sample widths. .omega..sub.B(s) and .omega..sub.C(s) denote averages of sample widths within zones B and C respectively.” ;  where average widths are determined for both arteries and veins;  See also paragraphs 123-124, “CRAE.sub.B: The widths of the six largest arterioles are combined using the formula given in M. D. Knudtson, K. E. Lee, L. D. Hubbard, T. Y. Wong, R. Klein, B. E. Klein (cited above). This too gives a single value for the whole of zone B.”2)
calculating the vascular summary metric based on the widths of the selected reduced subset of the plurality of vessel segments. (Hsu, paragraphs 125, “AVR.sub.B:This ratio is given by CRVE.sub.B/CRAE.sub.B.”, AVR is  the arteriolar-to-venular diameter ratio (AVR) is one method of quantifying the imbalance between retinal arteriolar and venular calibre size.”, where the 6 largest veins and arteries are used; see also paragraph 144, “Other measurements may be obtained that do not relate directly to Zones B and C or vessels. One possibility is the length Diameter Ratio” and paragraph 158 “fractal capacity”)


wherein selecting the reduced subset comprises, 
in a case where each of the plurality of vessel segments has been categorised as veins or arteries, selecting, from among the vessel segments categorised as veins, a first predetermined number of widest vessel segments and selecting, from among the vessel segments categorised as arteries, a second predetermined number of widest vessel segments. (Hsu, paragraphs 123-124, “CRVE.sub.B: The widths of the six largest venules are combined using the formula given in…”;“CRAE.sub.B: The widths of the six largest arterioles are combined using the formula given in M. D. Knudtson, K. E. Lee, L. D. Hubbard, T. Y. Wong, R. Klein, B. E. Klein (cited above). This too gives a single value for the whole of zone B.”)

Hsu discloses 7. The non-transitory, computer-readable storage medium of claim 1, wherein processing the image data to identify a plurality of vessel segments comprises: 
selecting a region of interest; and processing the image data to identify a plurality of vessel segments in the selected region of interest.  (Hsu, paragraph 90, “As described in the following, the system 100 typically includes program code components for automatically identifying an optic disc. Cropping of a consistently defined area relative to optic disc size allows comparison of different images from the same individual taken at different times and permits comparison of images from dissimilar individuals because the defined area relative to optic disc size of the same image is not influenced by image magnification and different angles of photography.”)

Hsu discloses 8. The non-transitory, computer-readable storage medium of claim 9, wherein processing the image data to identify a plurality of vessel segments further comprises: processing the image data to locate retinal landmarks. (Hsu, paragraph 90, “As described in the following, the system 100 typically includes program code components for automatically identifying an optic disc. Cropping of a consistently defined area relative to optic disc size allows comparison of different images from the same individual taken at different times and permits comparison of images from dissimilar individuals because the defined area relative to optic disc size of the same image is not influenced by image magnification and different angles of photography.”)

Hsu discloses 9. The non-transitory, computer-readable storage medium of claim 8, wherein, in a case where processing the image data to identify a plurality of vessel segments comprises selecting a region of interest and processing the image data to identify a plurality of vessel segments in the selected region of interest, the region of interest is selected using the located retinal landmarks. (Hsu, paragraph 90, “As described in the following, the system 100 typically includes program code components for automatically identifying an optic disc. Cropping of a consistently defined area relative to optic disc size allows comparison of different images from the same individual taken at different times and permits comparison of images from dissimilar individuals because the defined area relative to optic disc size of the same image is not influenced by image magnification and different angles of photography.”)

Hsu discloses 10. The non-transitory, computer-readable storage medium of claim 1, wherein processing the image data to identify the plurality of vessel segments comprises processing the image data to improve recognition of vessel segments by least one of: 
pre-processing the image data using at least one of an adaptive histogram equalisation technique or using a morphological image crossing technique; 
enhancing the image data or the pre-processed image data in order to aid detection of retinal features using Hessian filtering; 
(Hsu, paragraph 107, “Several operations are provided for the user to refine vascular structure that has been extracted and tracked. The user may edit the data (step 6) using a vessel editor unit 12c of the GUI 12, which is shown in FIG. 3 as receiving user input ("edit vessels"). This may include any one of more of adding missed vessel segments, deleting dangling vessel segments, breaking vessel segments, marking and unmarking crossover vessel segments, and changing vessel type.”)

Hsu discloses 11. The non-transitory, computer-readable storage medium of claim 1, wherein determining the width of at least a subset of the plurality of vessel segments comprises shortening the vessel segments such that the vessel segments have a more uniform width. (Hsu, paragraph 107, “Several operations are provided for the user to refine vascular structure that has been extracted and tracked. The user may edit the data (step 6) using a vessel editor unit 12c of the GUI 12, which is shown in FIG. 3 as receiving user input ("edit vessels"). This may include any one of more of adding missed vessel segments, deleting dangling vessel segments, breaking vessel segments, marking and unmarking crossover vessel segments, and changing vessel type.”)

Hsu discloses 12. The non-transitory, computer-readable storage medium of claim 1, wherein determining the width of at least a subset of the plurality of vessel segments comprises: measuring a width of each of the identified plurality of vessel segments in the retinal image; and converting the measured width into metric units. (Hsu, paragraph 107, “FIG. 6(b) shows how the user may display a larger version of a vessel segment, and that if so the width at each point along the vessel segment is displayed by a line orthogonal to the length direction of the vessel segment 44. The system attempts to sample the widths at equal intervals.”, see also fig.8, “microns”)

Hsu discloses 13. The non-transitory, computer-readable storage medium of claim 1, wherein determining a level of hypertension by which the person has been affected includes determining whether a retinal vasculature has been affected by hypertension by comparing the vascular summary metric to a predetermined threshold. (Hsu, paragraphs 182, Table 2 shows mean values for hypertension (Absent vs Present))

	Claim 15 is rejected under similar grounds as claim 1.
Claim 16 is rejected under similar grounds as claim 2.
Claim 17 is rejected under similar grounds as claim 3.
Claim 18 is rejected under similar grounds as claim 4.
Claim 19 is rejected under similar grounds as claim 5.

Hsu discloses 20. The apparatus of claim 15, wherein the processing module is further configured to process the image data to identify the plurality of vessel segments based on a classification algorithm trained on image data defining retinal images of a plurality of subjects. (Hsu,” [0102] The algorithm for vascular structure extraction is performed by the unit 13b as controlled by a vessel finder unit 12b of the GUI 12, and is based on the work in S. Garg, J. Sivaswamy, S. Chandra. Unsupervised Curvature-Based Retinal Vessel Segmentation, Technical Report, Institute of Information Technology, Hyderabad, India, 2007.”, See Section 3 of Garg for implementation details if interested)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Manoj (Neural Network Based Classifier for Retinal Blood Vessel Segmentation)
Hsu discloses 21. The apparatus of claim 15, 
But does not expressly disclose “wherein the classification algorithm is based on a supervised learning algorithm.“
	Manoj discloses “wherein the classification algorithm is based on a supervised learning algorithm.“ (Manoj, Abstract, “A supervised method is proposed for automated segmentation of vessels in fundus images of retina. This method is used to detect the retinal diseases by extracting the retinal vasculature utilizing 9-D feature vector based on orientation analysis of gradient vector field, morphological transformation, line strength measures, and Gabor filter responses. The feature vector encodes information to handle the healthy and pathological retinal image.
Each pixel in the retinal image is characterized by a vector in 9-D feature space and those pixels are classified using neural network classifiers (FFBNN. RBF, and MLP) and the performance is evaluated in detail. As its effectiveness and robustness with different image conditions, together with its simplicity and fast implementation, make this blood vessel segmentation proposal suitable for retinal image computational analyses such as automated screening for early retinal disease detection.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to supervised Neural Network of Manoj in place of the unsupervised learning used in Hsu.
The suggestion/motivation for doing so would have been supervised is better for classification.

Therefore, it would have been obvious to combine Hsu with Manoj to obtain the invention as specified in claim 21.

	Hsu in view of Manoj discloses 22. The apparatus of claim 21, wherein the supervised learning algorithm is a neural network. (Manoj, Abstract, “A supervised method is proposed for automated segmentation of vessels in fundus images of retina. This method is used to detect the retinal diseases by extracting the retinal vasculature utilizing 9-D feature vector based on orientation analysis of gradient vector field, morphological transformation, line strength measures, and Gabor filter responses. The feature vector encodes information to handle the healthy and pathological retinal image.
Each pixel in the retinal image is characterized by a vector in 9-D feature space and those pixels are classified using neural network classifiers (FFBNN. RBF, and MLP) and the performance is evaluated in detail. As its effectiveness and robustness with different image conditions, together with its simplicity and fast implementation, make this blood vessel segmentation proposal suitable for retinal image computational analyses such as automated screening for early retinal disease detection.”)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1
    PNG
    media_image9.png
    58
    222
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    30
    292
    media_image10.png
    Greyscale

        2
    PNG
    media_image9.png
    58
    222
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    30
    292
    media_image10.png
    Greyscale